Citation Nr: 0521187	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury, to include disability of the right great 
toe.

2.  Entitlement to service connection for a left foot 
disability, to include disability of the left great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for residuals of a 
right foot injury as well as for residuals of a fracture of 
the right great toe.  It also comes on appeal from a 
September 2003 RO decision that denied service connection for 
a disability of the left great toe.  Additionally, the RO, in 
December 2003, denied service connection for residuals of an 
injury to the left foot.

In May 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The issue of entitlement to service connection for residuals 
of a right foot injury, to include disability of the right 
great toe, will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left foot disability, to include disability of the left 
great toe, was initially demonstrated years after service, 
and has not been shown by competent clinical evidence of 
record to be causally related to the veteran's active 
service.




CONCLUSION OF LAW

A left foot disability, to include disability of the left 
great toe, was not incurred in, or aggravated by, active 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in April 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim adjudicated on the merits herein.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claims.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
and examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Factual Background

The veteran's service medical records reveal the veteran was 
seen for hyperkeratosis of both feet in August 1979, and a 
bilateral foot rash in May 1980.  In November 1980, he 
complained that a sea urchin spine had stuck in his foot.  
Physical examination revealed a hardened knot in the ball of 
the left foot under the great toe.  The callous was opened 
with a scalpel blade, and the urchin spine was removed.  
Purulence was noted upon removal.  An antibiotic was applied 
and band-aids.  The veteran was instructed in possible 
complications.  No left foot abnormality was noted on 
examination for separation from service in July 1983.  On the 
veteran's July 1983 separation examination, the examiner 
reported that the veteran's feet were normal.

VA x-ray examination of the veteran's left foot in November 
2003 revealed no fracture or dislocation.  There were very 
minimal degenerative changes about the first 
metatarsophalangeal joint.  An early calcaneal spur, as well 
as calcification along the Achilles tendon insertion, were 
also noted.  The veteran complained of left foot pain.

In a letter dated in April 2005, a VA examiner reported that 
she had reviewed the veteran's service medical records that 
showed injury and treatment to his left foot in 1980.  She 
opined that the current medical problems the veteran was 
experiencing were "at least likely associated with the 
injury suffered while on active duty in 1980."

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The veteran asserts that service connection is warranted for 
his residuals of a left foot injury, to include disability of 
the left great toe.  In this regard, in order to establish 
service connection on a nonpresumptive direct incurrence 
basis for his disability, the veteran must provide evidence 
of a current disability, an in-service injury or disease, and 
a nexus between the current disability and an in-service 
injury or disease.  The record reflects that the veteran 
currently has mild degenerative changes in his first 
metatarsophalangeal joint, a calcaneal spur, as well as 
calcification along the Achilles tendon.  His service medical 
records do not reflect that he ever complained of, or was 
diagnosed with, joint pain or arthritis of the left toe or 
foot while in service.  

The Board acknowledges that in April 2005, a VA examiner 
opined that the veteran's current left foot disability was 
etiologically related to the his in-service left foot injury 
and treatment in 1980.  However, no basis for such opinion 
was provided, and such opinion is not supported by objective 
clinical evidence of record.  While the service medical 
records demonstrate the veteran had a sea urchin spine 
removed in service, no chronic residuals of such removal were 
demonstrated during the remainder of his service.  Indeed, on 
his July 1983 separation examination, the examiner reported 
that the veteran's feet were normal.  In the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of left foot arthritis, calcaneal spur, and 
calcification along the Achilles tendon insertion is too 
remote from service to be reasonably related to service.  In 
view of the foregoing, the Board concludes that the 
examiner's opinion is not probative, competent medical 
evidence, because it was based on an inaccurate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Thus, the Board finds that the evidence of record does not 
establish that the veteran is entitled to a grant of service 
connection on a nonpresumptive direct incurrence basis for 
his current left foot and/or toe disability.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's left 
big toe arthritis manifested itself to a compensable degree 
within one year of his separation from service.  In fact, the 
record reflects that the first reported clinical diagnosis of 
arthritis in the left big toe was in November 2003, which was 
many years after service.  Hence, the Board finds that 
evidence of record does not establish that the veteran is 
entitled to service connection on a presumptive basis for the 
current degenerative changes found in his first 
metatarsophalangeal joint.

Although he asserts that current left foot, including great 
toe, disability is related to service, he is not competent to 
provide an opinion requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current left foot, including 
great toe, disability is related to his active military 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left foot disability, to include disability 
of the left great toe.


ORDER

Entitlement to service connection for a left foot disability, 
to include disability of the left great toe, is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2004).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

In this case, the veteran asserts that service connection is 
warranted for residuals of a right foot injury, to include 
disability of the right great toe.  The veteran's service 
medical records reflect that the veteran sought treatment for 
a right foot injury in 1980 and 1982.  A fracture of the 
right great toe was noted on x-ray examination in September 
1982.  The record further demonstrates that on October 22, 
2003, the veteran underwent a VA compensation and pension, in 
which the examiner diagnosed the veteran with history of a 
fractured right great toe with no residuals found on that 
day's examination.  However, on October 23, 2003, after the 
veteran underwent right great toe x-ray examination in 
conjunction with the previous day's examination, the 
radiologist's impression was that the veteran had minimal 
degenerative arthritic changes of the first 
metatarsophalangeal joints and of some of the interphalangeal 
joints of the right foot.  The Board finds that such finding 
contradicts the previous examiner's conclusion that the 
veteran did not have any current residuals of his fractured 
right toe.  Thus, because the record demonstrates that the 
veteran had in-service right foot injury, to include fracture 
of the great toe, as well as has current right foot 
disability, to include great toe arthritis, the Board 
concludes that a VA examination and clinical opinion as to 
nature and etiology of the current right foot disability, to 
include of the great toe, is warranted.  Such information 
would be useful in the adjudication of the veteran's claim.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right foot, to 
include great toe, since his military 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of current right 
foot disability, to include fracture of 
the great toe.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current right 
foot/toe disability is etiologically 
related to the reported injury of the 
right foot and toe during his service in 
the military.  The rationale for all 
opinions expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

		3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	
                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


